Citation Nr: 1012143	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  06-07 331A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement an initial disability rating higher than 60 
percent for Meniere's disease with hearing loss and tinnitus 
of the left ear.

2.  Entitlement to an initial disability rating higher than 
10 percent for residuals of right carotid fibromuscular 
dysplasia with scar, status post right carotid 
endarterectomy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1986 to August 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO) 
that granted service connection and assigned a 10 percent 
rating for a residual scar status post right carotid artery 
endarterectomy, and a 30 percent rating for Meniere's 
disease, both effective August 19, 2004.   In March 2008, 
the RO increased the disability rating for Meniere's disease 
from 30 to 60 percent disabling, effective August 19, 2004.  
However, as the higher rating does not represent a total 
grant of benefits sought on appeal, the claim for an 
increased initial rating for Meniere's disease remains 
before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  Since August 19, 2004, the effective date of service 
connection, the Veteran's Meniere's disease has been 
manifested by a left ear hearing impairment and more than 
one attack of vertigo weekly.  The competent evidence of 
record does not demonstrate that the vertigo attacks are 
accompanied by episodes of cerebellar gait.

2.  Since August 19, 2004, the effective date of service 
connection, the Veteran's residual scar status post right 
carotid artery endarterectomy measures eleven centimeters by 
.1 centimeter, is well-healed, nontender, not adherent to 
underlying tissue, superficial, and without overlying edema, 
inflammation, keloid, hypopigemntation, induration, 
inflexibility, or disfigurement to the head or face. 


CONCLUSIONS OF LAW

1.  Since August 19, 2004, the effective date of service 
connection, the criteria for assignment of an evaluation in 
excess of 60 percent for Meniere's disease with hearing loss 
and tinnitus of the left ear are not met.  38 U.S.C.A. §§ 
1155, 5103, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
4.87, Diagnostic Code 6205 (2009).

2.  Since August 19, 2004, the effective date of service 
connection, the criteria for an initial rating higher than 
10 percent for residuals of right carotid fibromuscular 
dysplasia with scar, status post right carotid 
endarterectomy have not been met.  38 U.S.C.A. § 1155, 5103, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.104, 4.118, 
Diagnostic Codes 7112-7800, 7804, 7805 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran's claim for a increased initial ratings for 
Meniere's disease and for a scar status post right carotid 
artery endarterectomy arise from his disagreement with the 
initial disability ratings assigned following the grant of 
service connection.  Once service connection is granted, the 
claim is substantiated, additional notice is not required 
and any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the Board 
finds that VA satisfied its duties to notify the Veteran in 
this case.

As to VA's duty to assist, VA afforded the Veteran VA 
examinations in July 2004 and August 2004.  The Veteran has 
not reported receiving any other VA or private treatment for 
his disabilities, aside from that which is already of 
record. Accordingly, all pertinent clinical records have 
been associated with the claims file.  Based upon the above, 
the Board finds that VA has satisfied its duty to assist and 
that no additional assistance is required.  Smith v. Gober, 
14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001).

Increased disability ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to 


a service-connected disorder.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Id.  It 
is necessary to rate the disability from the point of view 
of the Veteran working or seeking work, 38 C.F.R. § 4.2, and 
to resolve any reasonable doubt regarding the extent of the 
disability in the Veteran's favor.  38 C.F.R. § 4.3.  If 
there is a question as to which disability rating to apply 
to the Veteran's disability, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2009); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
Veteran's entire history is reviewed when assigning a 
disability rating, 38 C.F.R. § 4.1, where service connection 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, concerning the claim for 
the depression, the Board notes that the Veteran is 
appealing the initial assignment of a disability rating, and 
as such, the severity of the disability is to be considered 
during the entire period from the initial assignment of the 
disability rating to the present time.  Fenderson v. West, 
12 Vet. App. 119 (1999).  Additionally, in determining the 
present level of a disability for any increased rating 
claim, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
In other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based 
on such factors as an individual's relevant medical history, 
the current diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by VA must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" 
are not defined in the Rating Schedule. Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. 4.6 (2009).  Use of terminology such as 
"severe" by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue.  
All evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 
(2009). 

Meniere's Disease

The Veteran's Meniere's disease is currently rated as 60 
percent disabling under the criteria of Diagnostic Code 
6205, which pertains to Meniere's syndrome (endolymphatic 
hydrops).  Meniere's syndrome manifested by hearing 
impairment with attacks of vertigo and cerebellar gait 
occurring from one to four times a month, with or without 
tinnitus, is rated 60 percent disabling.  Meniere's syndrome 
manifested by hearing impairment with attacks of vertigo and 
cerebellar gait occurring more than once weekly, with or 
without tinnitus, is rated 100 percent disabling.  A Note to 
Diagnostic Code 6205 provides that Meniere's syndrome is to 
be rated either under this code or by separately rating 
vertigo (as a peripheral vestibular disorder), hearing 
impairment, and tinnitus, whichever method results in a 
higher overall rating.  The Note provides that a rating for 
hearing impairment, tinnitus, or vertigo may not be combined 
with a rating under Diagnostic Code 6205.  38 C.F.R. § 4.87.

In this case, the Veteran has been diagnosed with Meniere's 
disease accompanied by vertigo and dizziness, left ear 
hearing loss, and tinnitus.  He has not been diagnosed with 
a cerebellar gait.

Cerebellar gait is defined in pertinent part as a staggering 
gait, sometimes with a tendency to fall to one side.  
Dorland's Illustrated Medical Dictionary 764, (31st ed. 
2007).  Gait in general is defined as the manner or style of 
walking.  Id.  A cerebellar gait is more than mere 
unsteadiness, or even staggering.  It is a very specific, 
and more severe, level of gait impairment.  The criteria for 
disability ratings of 60 to 100 percent under Diagnostic 
Code 6205 require hearing impairment with attacks of vertigo 
and cerebellar gait.  38 C.F.R. § 4.87, Diagnostic Code 6205 
(2009) (emphasis added).  Here, the evidence of record does 
not show that the higher level of severity contemplated by 
the phrase cerebellar gait has been met.

By way of brief history, the Veteran first suffered from 
Meniere's disease while in service.  In February 2003, he 
was driving his car when he suddenly felt a sharp pain in 
the right side of his neck, hearing loss on the left side, 
and vertigo.  He pulled over and lost consciousness.  When 
he awoke, he drove the nearest hospital.  In November 2003, 
his right carotid artery was found to be "severely kinked,' 
stopping blood flow, and he was diagnosed with fibromuscular 
dysplasia.  He subsequently underwent a right carotid artery 
endarterectomy, and from then on has experienced the 
symptomotology of Meniere's disease.  

On July 2004 VA artery and scar examination, he was found to 
have an erect posture and a stable and normal gait. 

On August 2004 VA audiological examination, the Veteran 
reported difficulty hearing in his left ear with episodes of 
dizziness and ringing tinnitus for the previous year and a 
half.  His left ear tinnitus would sometimes last for hours, 
and was accompanied by the room spinning and nausea.

The pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
15
15
LEFT
55
30
30
35
40

The averages were 16 in the right ear and 34 in the left 
ear.  Speech recognition ability was 96 percent in the right 
ear and 92 percent in the left ear.  He was diagnosed with 
sensorineural hearing loss of the left ear, though his right 
ear hearing was determined to be normal.

An undated private medical record reflects that the Veteran 
experienced vertigo attacks with some unsteadiness.  The 
assessment was Meniere's disease.  The plan was to complete 
physical therapy, and he was instructed not to operate heavy 
or dangerous machinery without direct supervision.  He was 
also not to use ladders without fall precautions, and 
further limitations on his physical activity was required, 
as directed by his employer.  

In April 2006, the Veteran was granted Social Security 
Disability benefits due, in part, to his Meniere's disease.  
In March 2008, the Veteran was granted total disability 
benefits based upon individual unemployability (TDIU), 
effective August 19, 2004.  Records in support of these 
claims included three private physician opinions as to the 
severity of his Meniere's disease. 

In February 2004, the Veteran's physician stated that since 
the November 2003 surgery, the Veteran had not lost 
consciousness but had experienced vertiginous attacks with 
fluctuation of hearing lasting three to four hours at a 
time, once to twice per week.  The impression was possible 
left Meniere's syndrome.  

In December 2004, a different private physician stated that 
the Veteran had been referred to her due to complaints of 
dizziness and syncope.  He was still experiencing dizziness 
and, due to his Meniere's symptomotology which included 
frequent episodes of dizziness and vertigo, was determined 
to be totally disabled and not able to work.  During 
exacerbation periods, he was instructed not drive but only 
to rest.  He was advised to limit many physical activities 
in order to avoid an exacerbation of his symptoms. 

In March 2005, a different private physician stated that his 
Meniere's disease was made up of a combination of impaired 
hearing in the left ear, chronic vertigo, and chronic 
tinnitus, which, when combined with his arthritis, made him 
unable to participate in substantial gainful employment. 

At no time did his treating physician's state that the 
Veteran's Meniere's disease resulted in a cerebellar gait.  
Additionally, the remainder of the Veteran's treatment 
records, including those that are part of his part of his 
Social Security file, do not evidence findings of cerebellar 
gait. 

In various written statements submitted throughout the 
pendency of the appeal, the Veteran contended that his 
Meniere's disease resulted in frequent vertigo, occurring 
more than once per week.  He would feel dizzy, nauseas, and 
would break out in cold sweat.  He took medication to 
control the symptoms.  He had considered further surgery, 
but a positive outcome was not high, and so he declined to 
explore that option further.  

In this case, considering all of the medical and lay 
evidence of record, the Board concludes that there is no 
credible evidence of irregular, staggering, or cerebellar 
gait resulting from the Veteran's service-connected 
Meniere's syndrome.  Additionally, the Veteran has not made 
such a contention.  As such, a disability rating in excess 
of 60 percent under Diagnostic Code 6205 is not warranted.  

A note at the end of Diagnostic Code 6205 instructs the 
rating authority to separately evaluate the individual 
symptoms of tinnitus, hearing impairment, and vertigo (as a 
peripheral vestibular disorder) if that method would result 
in a higher overall rating than rating under the criteria 
for Diagnostic Code 6205.  As the Board determines above 
that a higher disability rating is not warranted based upon 
the rating criteria for Diagnostic Code 6205, the Board will 
now consider whether a higher overall rating may be achieved 
by evaluating the Veteran's symptoms separately.  To be 
clear, tinnitus, left ear hearing loss, and vertigo are 
already service-connected as symptoms of the Veteran's 
Meniere's syndrome, however, to date they have not been 
separately rated.  The Board must now do so in order to 
determine which method results in the higher disability 
rating, and thus the greater benefit to the Veteran.

It is important to note, however, that the pertinent 
regulation expressly precludes combining a disability rating 
for hearing impairment, tinnitus, or vertigo with a 
disability rating for Meniere's.  38 C.F.R. § 4.87, 
Diagnostic Code 6205 (2009).  To do so would overcompensate 
the Veteran for his loss of earning capacity.  See Brady v. 
Brown, 4 Vet. App. 203, 206 (1993); see also Esteban v. 
Brown, 6 Vet. App. 259 (1994).  

With regard to entitlement to a higher disability rating 
based upon the criteria for tinnitus, Diagnostic Code 6260 
provides a 10 percent disability rating for recurrent 
tinnitus.  38 C.F.R. § 4.87 (2009).  Only a single rating 
for recurrent tinnitus may be assigned, whether the sound is 
perceived in one ear, both ears, or in the head.  Id.

Therefore, if the Veteran's Meniere's symptomatology is 
evaluated separately, the Veteran's recurrent tinnitus 
warrants a 10 percent disability rating.

With regard to entitlement to a higher disability rating 
based upon left ear hearing loss, for VA purposes, as noted 
above on August 2004 audiological examination, the Veteran's 
right ear hearing impairment is not considered to be a 
disability as the auditory threshold is not 40 decibels or 
greater at any tested frequency, and at least three of the 
frequencies from 500 to 4000 Hertz are not 26 decibels or 
greater.  As such, right ear hearing loss is not a service-
connected symptom of the Veteran's Meniere's syndrome.  38 
C.F.R. § 3.385 (2009).

The Veteran's left ear hearing loss is a service-connected 
component of the Veteran's Meniere's syndrome as the 
threshold disability requirements of 38 C.F.R. § 3.385 have 
been met by results showing loss of 26 decibels or more at 
three applicable frequencies.  However, his left ear hearing 
loss is not disabling to a compensable degree.

The pure tone threshold average from 1000 to 4000 hertz (Hz) 
recorded for the left ear was 34 decibels.  Speech 
audiometry revealed speech recognition ability of 92 
percent. 

Applying the criteria found in 38 C.F.R. § 4.85 at Table VI 
to the Veteran's examination results yields a Roman 
numerical designation of I for the left ear (0 to 41 average 
pure tone threshold, with between 92 and 100 percent speech 
discrimination).  When impaired hearing is service-connected 
in only one ear, the nonservice-connected ear is assigned a 
numerical designation of I.  38 C.F.R. § 4.85(f) (2009).  By 
entering the Roman numeral category designation of I for 
both ears into Table VII, a noncompensable evaluation is 
produced for the Veteran's hearing loss.

Therefore, if the Veteran's Meniere's symptomatology is 
evaluated separately, the Veteran's left ear hearing loss 
warrants a zero percent, or noncompensable, disability 
rating.

With regard to entitlement to a higher disability rating 
based upon vertigo, pursuant to a note included in the 
diagnostic criteria for Meniere's syndrome, vertigo is 
evaluated under Diagnostic Code 6204 for peripheral 
vestibular disorders.  38 C.F.R. § 4.87, Diagnostic Code 
6205 (2009).  Peripheral vestibular disorders manifesting 
occasional dizziness are rated 10 percent disabling.  
Peripheral vestibular disorders manifesting dizziness and 
occasional staggering are rated 30 percent disabling.  A 
Note to Diagnostic Code 6204 provides that objective 
findings supporting the diagnosis of vestibular 
disequilibrium are required before a compensable rating can 
be assigned under Diagnostic Code 6204.  38 C.F.R. § 4.87, 
Diagnostic Code 6204 (2009). 

Here, the medical evidence demonstrates recurrent dizziness, 
as the Veteran has been documented by his physicians to 
experience dizziness and vertigo on a weekly basis.  
However, the objective medical evidence does not reflect 
that the Veteran suffers from occasional staggering.  The 
only record to show a problem with his gait is an undated 
private medical record, which demonstrates some 
unsteadiness.  Otherwise, on July 2004 VA examination, the 
Veteran's gait was determined to be normal.  

Therefore, if the Veteran's Meniere's symptomatology was to 
be rated separately, his vertigo would warrant at the most, 
a 10 percent disability rating.

As a result, the sum of the separately rated symptomatology 
is determined by combining a 10 percent disability rating 
for tinnitus, a 10 percent disability rating for vertigo, 
and a zero percent disability rating for left ear hearing 
loss.  Under the Combined Ratings Table, a 10 percent 
combined with another 10 percent rating equals 19.  38 
C.F.R. § 4.25 (2009).  When rounded to the nearest degree 
divisible by 10, the combined value for the Veteran's 
separately rated Meniere's symptomatology is 20 percent.  
Id.  Consequently, as the Veteran's disability warrants a 
higher overall disability rating of 30 percent when 
collectively evaluated under Diagnostic Code 6205 for 
Meniere's syndrome, the Board determines that it is of no 
benefit to the Veteran to separately rate his symptoms.  In 
applying the highest available disability rating the 
Veteran's Meniere's syndrome, manifested by vertigo, 
tinnitus, and left ear hearing loss, warrants a 60 percent 
disability rating under Diagnostic Code 6250 and no higher.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2009).  In exceptional cases where scheduler 
evaluations are found to be inadequate, consideration of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impractical the application of the regular scheduler 
standards.  38 C.F.R § 3.321(b)(1).  In this case, the Board 
finds that the Schedule is not inadequate.  The Schedule 
provides for higher ratings for Meniere's disease, but, 
findings supporting a higher rating have not been 
documented.  In addition, it has not been shown that the 
service-connected Meniere's disease has required frequent 
periods of hospitalization.  The Board notes that the 
Veteran is already in receipt of a TDIU rating due, in part, 
to his Meniere's disease.  Therefore, the Board finds that 
referral for consideration of the assignment of an 
extraschedular rating is not warranted.

Consideration has been given to staged ratings (different 
percentage ratings for different periods of time since the 
effective date of service connection).  Fenderson, 12 Vet. 
App. at 119.  However, the Board finds that staged ratings 
are not indicated because the weight of the credible 
evidence shows that the Veteran's service-connected 
Meniere's disease has warranted no more than a 60 percent 
rating since August 19, 2004, when service connection was 
established.  As the preponderance of the evidence is 
against the claim for an increased rating, the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Residuals of right carotid fibromuscular dysplasia
with scar, status post right carotid endarterectomy

The Veteran is in receipt of a 10 percent disability rating 
for a residual scar status post right carotid artery 
endarterectomy, under Diagnostic Codes 7112-7800.  
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires the use of an additional diagnostic 
code to identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen.  38 C.F.R. § 4.27 
(2009).  Diagnostic Code 7112 pertains to any small artery 
aneurysm.  38 C.F.R. § 4.104, Diagnostic Code 7112.  
Diagnostic Code 7800 pertains to scars on the head, face, or 
neck.  

In addressing the applicability of other diagnostic codes 
pertaining to scars, the Board finds that Diagnostic Codes 
7801 and 7802 are not applicable, as the Veteran's scar is 
not the result of a burn, and does not exceed an area of 12 
square inches (77 square centimeters).  38 C.F.R. § 4.118, 
Diagnostic Codes 7801, 7802 (2009.)  Similarly, Diagnostic 
Code 7803 is not applicable, as the Veteran's scar was 
determined to be stable and without ulceration on VA 
examination in July 2004.  Diagnostic Code 7804 is 
additionally not applicable, as the Veteran has not 
complained that his scar is unstable or painful.  Finally, 
Diagnostic Code 7805 and Diagnostic Code 7801 are not 
applicable, as the Veteran's scar does not affect the 
limitation of motion of any body part.

Under Diagnostic Code 7800, scarring causing disfigurement 
of the head face or neck is rated with reference to the 
following 8 characteristics of disfigurement:

(1) Scar 5 or more inches (13 or more cm.) in length; (2) 
Scar at least one-quarter inch (0.6 cm.) wide at widest 
part; (3) Surface contour of scar elevated or depressed on 
palpation; (4) Scar adherent to underlying tissue; (5) Skin 
hypo-or hyper- pigmented in an area exceeding six square 
inches (39 sq. cm.); (6) Skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding six 
square inches (39 sq. cm.); (7) Underlying soft tissue 
missing in an area exceeding six square inches (39 sq. cm.); 
(8) Skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).

The code provides for a 10 percent disability rating where 
there is one characteristic of disfigurement.  A 30 percent 
disability rating is warranted where there is visible or 
palpable tissue loss and either gross distortion or 
asymmetry of one feature or paired set of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with two or three characteristics of 
disfigurement.  A 50 percent disability rating is warranted 
for visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement.  Finally, a maximum 80 
percent disability rating is warranted for disfigurement of 
the head, face, or neck with visible or palpable tissue loss 
and either gross distortion or asymmetry of three or more 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips), 
or; with six or more characteristics of disfigurement.  38 
C.F.R. § 4.118, Diagnostic Code 7800 (2009).  

A February 2004 statement from the Veteran's private 
physician reflects normal cardiovascular and neurologic 
examination.  The scar was determined to be well-healed.  

On July 2004 VA scar examination, the Veteran reported 
experiencing decreased sensation underneath his right 
retromandibular area medial to the surgical scar.  Physical 
examination revealed no mass, laceration, or pigmentation of 
the scar.  The scar measured eleven centimeters by .1 
centimeter.  The scar was well-healed, nontender, not 
adherent to underlying tissue, had normal overlaying skin, 
and was stable.  There was no elevation or depression, it 
was superficial in nature, and there was no overlying edema, 
inflammation, or keloid.  There was no hypopigementation, 
induration, or inflexibility of the scar.  There was no 
disfiguring of the head or neck.  Cardiovascular examination 
was normal.  There was no carotid or abnormal bruit.  
Neurological examination was normal.  Sensory examination 
was normal except for the right submendibular region medial 
to the surgical scar, were there was a loss of feeling for 
touch, pain, temperature, and vibration sense.  

The remainder of the Veteran's private and VA treatment 
records, including those that are part of his Social 
Security file, are negative for any residual problems 
associated with the scar.  

In this case, the criteria for a higher 30 percent 
disability rating is not shown.  There is no evidence of 
visible or palpable tissue loss or gross distortion or 
asymmetry of two features or paired set of features.  Nor is 
there evidence of two or three characteristics of 
disfigurement, as there is no evidence of a scar 5 or more 
inches in length, a scar at least one-quarter inch wide at 
widest part, a scar adherent to underlying tissue, skin 
hypo- or hyper pigmented in an area exceeding six square 
inches, skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches, 
underlying soft tissue missing in an area exceeding six 
square inches, or skin indurated and inflexible in an area 
exceeding six square inches.  Although the Veteran 
experienced decreased sensation underneath his right 
retromandibular area medial to the surgical scar, and, on 
physical examination, that area demonstrated an abnormal 
sensory response, such residuals are not listed as 
characteristics of disfigurement, and the Board finds that 
Veteran's sole objective finding of an abnormality related 
to the scar, that of loss of sensory feeling, is already 
accounted for by the Veteran's 10 percent rating, which 
based upon just one disfiguring quality related to the scar.  
Accordingly, a higher rating is not warranted based upon the 
rating criteria.

Finally, the Veteran contends that his fibromuscular 
dysplasia should be rated based upon the residuals of the 
disease in addition to the scar.  However, the Board finds 
that there is no objective medical evidence that the 
Veteran's fibromuscular dysplasia causes him any other 
residual disability aside from his scar.  Further, the 
Veteran's current symptoms related to his fibromuscular 
dysplasia status post right carotid endarterectomy, to 
include dizziness, vertigo, and nausea, are accounted for by 
the 60 percent rating for his Meniere's disease.  To rate 
him separately under a different diagnostic code at this 
time would amount to impermissible pyramiding.  38 C.F.R. § 
4.14.  Additionally, the evidence or record does not 
demonstrate that the Veteran suffers from cardiovascular 
problems related to his diagnosed fibromuscular dysplasia.  
Accordingly, separate rating based upon the residuals of 
this disease is not warranted. 

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2009).  In exceptional cases where scheduler 
evaluations are found to be inadequate, consideration of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impractical the application of the regular scheduler 
standards.  38 C.F.R § 3.321(b)(1).  In this case, the Board 
finds that the Schedule is not inadequate.  The Schedule 
provides for higher ratings for the Veteran's scar status 
post right carotid artery endarterectomy r, but, findings 
supporting a higher rating have not been documented.  In 
addition, it has not been shown that the service-connected 
scar status post right carotid artery endarterectomy has 
required frequent periods of hospitalization or has produced 
marked interference with the Veteran's employment.  
Therefore, the Board finds that referral for consideration 
of the assignment of an extraschedular rating is not 
warranted.

Consideration has been given to staged ratings,  however, 
the Board finds that staged ratings are not indicated 
because the weight of the credible evidence shows that the 
Veteran's service-connected residual scar status post right 
carotid artery endarterectomy has warranted no more than a 
10 percent rating since August 19, 2004, when service 
connection was established.   See Fenderson, 12 Vet. App. at 
119.  As the preponderance of the evidence is against the 
claim for an increased rating, the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert, 1 Vet. App. at 49.



ORDER

An initial rating higher than 60 percent for Meniere's 
disease, is denied.

An initial rating higher than 10 percent for a scar status 
post right carotid artery endarterectomy, is denied.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


